DETAILED ACTION
	Claims 1-39 are pending.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 and 27-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 27, the claims recite “characterized in that introducing precursors…”  Such a recitation does not comport with Standard English grammar.  It is respectfully suggested that “characterized in that” is replaced with “comprising the steps of” or “the method comprising.”
Regarding claim 9, the claim recites “a fine distribution.”  However, the size of the particles for a “fine distribution” is not clear.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



	Regarding claims 1, 11-15, 18, Weber teaches a method of making silicon carbide fibers and foam comprising the steps of introducing carbon and silicon source precursors to a first temperature zone of a reactor at a temperature of between 1400 °C and 1700 °C so that the precursors are decomposed to form a deposition of silicon carbide fibers and foam on a substrate in a second temperature zone that is 50 °C to 100 °C cooler than the hot reactor side (par. 67-77).
	 Regarding claim 2, Weber teaches that dopants may be added to the precursors so that the silicon carbide formed is a doped nanocrystalline structure (par. 71-74).
	Regarding claim 3, Weber teaches that the silicon carbide can be non-stoirchiometric (par. 24).
	Regarding claim 4-6, Weber teaches that there is a temperature gradient in the reactor between the first and second temperature zones such that the second zone is cooler by 50 °C to 100 °C (par. 19, 67-77).
	Regarding claims 7 and 8, Weber teaches that the precusors are solid or liquid sugar and teos that are formed into a sol that may comprise a dopant (par. 38).
	Regarding claim 9, Weber teaches that the precursors are introduced as a fine distribution (par. 67-77).

Regarding claims 16, 17, 19, 20, Weber teaches that the silicon carbide fibers can be used in a battery electrode (light weight construction material, membrane) (par. 9-11).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Weber as applied above, further in view of Siekmeyer (WO 2011/047838).
	Regarding claim 10 Weber does not teach the composition of the substrate.  However, Siekmeyer teaches that graphite is a suitable substrate for physical deposition of silicon carbide (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art to use graphite as the substrate in the Weber invention because Siekmeyer teaches that such a substrate is suitable for depositing silicon carbide.

	Claim 27-31, 33, and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Kawakami et al. (5,824,434).
	Regarding claim 27-31, 33, 36-38 Weber teaches a method of making an electrode for a lithium ion battery made of silicon carbide fibers and foam comprising the steps of introducing carbon and silicon source precursors to a first temperature zone of a reactor at a temperature of between 1400 °C and 1700 °C so that the precursors are decomposed to form a deposition of silicon carbide fibers and 
	Weber does not teach that the silicon carbide fibers are on a sheet, however, Kawakami teaches that a suitable electrode for a battery comprises silicon carbide on a lithium foil (col. 71 line 65-col. 72 line 13).  Therefore, it would have been obvious to one of ordinary skill in the art to put the silicon carbide fibers of Weber onto a lithium foil sheet because Kawkami teaches that such a configuration is suitable for forming a battery electrode.

Allowable Subject Matter
Claims 21-26 and 39 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art Weber does not teach independently controllable temperature zones.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/Primary Examiner, Art Unit 1729